DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         LOUDLE JACKSON,
                            Appellant,

                                    v.

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Indenture Trustee
        of the Aames Mortgage Investment Trust 2005-1
                          Appellee.

                               No. 4D18-39

                          [November 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE17015454.

  Loudle Jackson, Mirimar, pro se.

   Kimbery S. Mello and Joseph H. Picone of Greenberg Traurig, P.A.,
Tampa, and C. Wade Bowden and Tyrone A. Adras of Greenberg Traurig,
P.A., West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.